Opinion issued September 26, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00700-CV
                            ———————————
                      IN RE CITY OF HOUSTON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, City of Houston, filed a petition for writ of mandamus requesting that

we compel the trial court to rule on the City’s summary judgment motion pending

in the underlying case.1 The City subsequently filed a motion to dismiss this original

proceeding as moot because, the day after the mandamus petition was filed, the trial



1
      The underlying case is David Allsup v. The City of Houston, cause number
      2018-16448, pending in the 165th District Court of Harris County, Texas, the
      Honorable Ursula A. Hall presiding.
court signed an order granting the City’s motion for summary judgment.

Accordingly, we grant the motion and dismiss this original proceeding as moot. We

dismiss any other pending motions as moot.

                                PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                       2